Citation Nr: 1547739	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.

The Veteran's claim comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2013, the Board denied the right ear hearing loss claim, and then remanded the left ear hearing loss claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a November 2013 Joint Motion for Remand (JMR).  The JMR vacated the Board's May 2013 decision regarding right ear hearing loss and remanded the claim to the Board for readjudication consistent with the motion.  The left ear hearing loss claim was then returned to the Board from the AMC.  

In a May 2014 Board decision, entitlement to service connection for hearing loss, bilaterally, was denied.  The Veteran appealed the issue of entitlement to service connection for right ear hearing loss to the Court.  Entitlement to service connection for left ear hearing loss was not appealed, and as such the Board's decision with regard to that issue was affirmed.  With regard to hearing loss, right ear, the most recent JMR found that the February 2009 VA medical opinion, on which the Board relied to decide this claim, was inadequate due to the lack of a reasoned medical explanation in support of its findings.  Specifically, the parties agreed that the examiner did not explain the usual genesis and progression of sensorineural hearing loss, or the significance, if any, of the decibel loss in puretone thresholds in the right ear from entrance to separation.  It was further noted that the examiner failed to provide the essential rationale for the medical opinion or explain whether the Veteran's right ear hearing loss developed independently of his in-service noise exposure.  As a result, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA) in June 2015.  A VHA opinion was associated with the record in August 2015.


FINDING OF FACT

The sensorineural right ear hearing loss was not manifested during the Veteran's active military service, is not shown by the most probative medical evidence to be causally or etiologically-related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.


CONCLUSION OF LAW

Service connection for sensorineural hearing loss of the right ear is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an August 2015 VHA medical opinion discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran claims that his hearing loss originated in service as a result of exposure to acoustic trauma.  The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was Pipefitter.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is presumed to have been exposed to excessive noise during his active military service.  38 C.F.R. § 3.102.

The Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Both sensorineural hearing loss and tinnitus are considered chronic conditions

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Turning to the evidence of record, the Veteran's service treatment records are silent for documentation of hearing loss.  His August 1968 entrance examination indicated puretone thresholds of 10, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 hertz, respectively.  At his separation examination in April 1971, audiological findings in the right ear reflected decibel loss (puretone thresholds) of 15, 15, 5, 10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 hertz, respectively.

The first relevant, post-service complaint of right ear hearing loss was in a September 2008 VA Medical Center (VAMC) treatment record, which documented a diagnosis of sensorineural hearing loss of the right ear.  At this visit, the Veteran reported post-service occupational noise exposure as a welder and post-service recreational noise exposure.  The Veteran also stated that he did not buy hearing aids until the 1980s.

Two medical opinions are of record.  In January 2009, an audiologist noted the Veteran's reports of in-service noise exposure and his post-service twenty-two year history of noise exposure to the examiner.  Following a physical examination of the Veteran, the examiner found that the Veteran's current right ear hearing loss was at least as likely as not related to his military service, reasoning that the degree of hearing loss is a common side effect of noise-induced hearing loss.
 
In February 2009, a VA examiner determined that the Veteran's current right ear hearing loss was less likely than not (less than 50/50 probability) caused by or a result of military acoustic trauma.  The examiner noted that a 15 dB puretone shift was documented at 1000 Hz and a 10 dB pure tone shift was noted at 4000 Hz, when comparing the results of the military entrance examination with the military separation examination.  However, the examiner found that the hearing acuity in the Veteran's right ear was clinically within normal limits at the military separation examination.  The examiner concluded that the Veteran's current mixed hearing loss in his right ear occurred post-service.  In forming his opinion, the examiner considered the Veteran's lay statements, in which the Veteran described noise exposure during his three years of military service and described a twenty-three year history of post-service noise exposure.  

In particular, the examiner noted that the Veteran had several instances of post-service occupational noise exposure, to include two years of being a heavy equipment operator and twenty-one years of being a welder.  The examiner also pointed to the Veteran's post-service recreational noise exposure of woodworking power tools, chainsaws, gas-powered lawn equipment, and farm equipment.  

The medical opinion in February 2009 has been found to be inadequate for rating purposes by the Court, because the VA examiner failed to provide an adequate rationale for the opinion that the Veteran's right ear hearing loss was less likely than not caused by or a result of military acoustic trauma.  The full reasoning for the inadequacy determination was laid out in the December 2014 Joint Motion for Partial Remand.  In any case, the Board then requested an expert medical opinion from a specialist in the employ of the VHA in June 2015.

The VHA specialist's opinion was associated with the record in August 2015.  The specialist indicated that hazardous noise exposure during the Veteran's period of service has been conceded, and that the Veteran's reports of in-service noise exposure, and his subjective reports of hearing loss during service, were taken into consideration.  The specialist noted that  the threshold shift from entrance to separation was not significant (beyond the normal measurement variability in the right ear), and as such evidence of record does not suggest an in-service injury to the right ear.  The specialist indicated familiarity with Hensley, noting that all available evidence was considered in this case.  

It was determined that clear and convincing evidence indicates that the Veteran did not have a significant threshold shift beyond normal measurement variability, and noted that behavioral measurements always involve some degree of variability.  Such discrepancies, per the specialist, do not constitute injury.  A determination of shift significance is made by experts following a review of all pertinent evidence.  Here, the specialist found that there was clearly no in-service right ear injury.

The specialist further noted that conceded exposure is not synonymous with injury.  Pointing to accepted studies and reports, he opined that, in the absence of a significant shift, any hearing loss which occurs following service is less likely than not caused by or a result of in-service noise exposure.  He noted that many factors can contribute to hearing loss, such as recreational, occupational, and environmental noise exposure.  Also noted were aging, disease, medication, pollution, genetic factors, smoking, etc.  The only objective measure of hearing loss is via audiogram, and in the absence of such evidence during service, an affirmative opinion that the Veteran suffered some latent, undiagnosed nose injury is utter speculation and in direct contradiction to the objective evidence of record.  Therefore, it was less likely than not that the Veteran's right ear hearing loss was caused by, or the result of, noise exposure during his military career.

Regarding the conflicting medical opinions of record, the January 2009 opinion finds that the Veteran's current right ear hearing loss was at least as likely as not related to his military service, reasoning that the degree of hearing loss is a common side effect of noise-induced hearing loss.  However, there is no rationale whatsoever to support that statement, which is wholly conclusory in nature.  Further, that statement is refuted by the Veteran's service treatment records, which indicate that the threshold shift noted from entrance to separation was statistically insignificant and within normal testing variability per the VHA specialist, and was not noted or discussed in any way by the January 2009 examiner.  As such, the probative value of the private opinion of record is exceptionally low.

In contrast, the VHA specialist discussed the Veteran's service treatment records and post-service medical records extensively, and discussed the Veteran's in-service noise exposure, post-service noise exposure, and several relevant medical studies.  He determined that it was unlikely that the Veteran's right ear hearing loss was incurred during service, noting instead that the small decibel shifts between entrance and separation was not medically significant.  Not stopping there, he also provided a detailed recitation of applicable medical literature, concluding that the Veteran's hearing loss could not have been manifested post-service in delayed-onset fashion.  Instead, he indicated that a myriad of other post-service factors more likely led to the Veteran's current condition.  While the specialist noted the Veteran's conceded, in-service exposure, as well as his lay statements as to in-service hearing loss, there was simply no probative medical evidence of record sufficient to link the Veteran's diagnosis an in-service right ear injury.

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's right ear hearing loss is less likely than not related to his period of active service.  Regarding the Veteran's assertions that he experienced hearing loss during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  The first report of this disorder occurred in 2008, almost four decades after separation.  Moreover, audiometric testing at separation did not show hearing loss for VA purposes, and the shift in hearing acuity from entrance to separation was not deemed significant by the VHA specialist.  

As such, the most probative evidence of  record does not establish that the Veteran's currently-diagnosed right ear hearing loss is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than four decades following separation, and as such hearing loss is not presumptively-related to the Veteran's period of active service.  Service connection for bilateral hearing loss is denied.  


ORDER

Entitlement to service connection for hearing loss, right ear, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


